DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
Claims 1, 2, 4, 13 and 14 have been amended. No claims have been newly added or newly canceled. 

Claims 1, 2, 4-6, 8-11 and 13-14 are currently pending.

Claims 5, 6, and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2020.

Claims 1, 2, 4 and 13-14 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Interpretation
In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure. Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

The phrase “wherein the artificial hepatocytes can be cultured in a serum-free and feeder-free environment” as recited in claim 2 is interpreted as an optional limitation due to the use of the phrase “can be”.
Applicant has amended claim 1 to now require a composition comprising a mesh structure formed of artificial hepatocytes having an ammonia-metabolizing function of 100 µg/dl/24h or higher and adhered to a scaffold or a culture vessel. This has resolved the ambiguity of the previous claim language and it is now clear that the claims are drawn to a composition comprising a hepatocyte, mesh structure and scaffold/culture vessel with the properties regarding size of the width of the string portions and the diameter of the voids as claimed.



Claim Rejections - 35 USC §101
   35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In view of the Subject Matter Eligibility Guidance dated 16 December 2014 and the Nature-Based Products Examples (available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf and http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf, respectively), claims 1, 2, 4, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Subject Matter Eligibility Guidance

               A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2A) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 2B) Does the claim as a whole recite something significantly different than the judicial exception(s)?

Claim Interpretation
Applicant’s invention is interpreted as a hepatocyte with the properties of an ammonia-metabolizing function of 100 µg/dl/24h or higher and the ability to constitute a mesh structure with string portions having a width of at least one hepatocyte and voids having diameters of 100 to 2000 µm and ability to adhere to a scaffold or vessel.

Analysis in View of Claim Interpretation and Subject Matter Eligibility Guidance
1) Statutory Subject Matter

      					
 Claims 1, 2, 4, 13 and 14 are directed to a hepatocyte with the properties of an ammonia-metabolizing function of 100 µg/dl/24h or higher and the ability to constitute a mesh structure with strings and voids and ability to adhere to a scaffold or vessel, which is a composition of matter. Therefore, claims 1, 2, 4, 13 and 14 are directed to statutory subject matter.

2A) Judicial Exception
Claims 1, 2, 4, 13 and 14 recite a judicial exception because hepatocytes are naturally occurring, i.e., cells are a natural phenomenon.

A change in phenotype of cells which arises from conventional isolation and culture techniques does not necessarily result in markedly different characteristics from cells occurring in nature. Isolation and culture necessarily alters the cells to some degree; after all, the cells are removed from their natural environment. This alteration of the cells frequently results in phenotypic changes of the cells (See for example Chapters 2 and 16 of Freshney, R. Ian, Culture of Animal Cells: A Manual of Basic Technique and Specialized Applications, 6th ed. Hoboken, NJ, John Wiley & Sons, Inc., 2011. Chp 2 & 16, pp. 11 -23, 269-278. QH585.2.F74 2010. “The phenotype of cells cultured and propagated as a cell line is often different from that of the predominating cell type in the originating tissue. This is due to several factors that regulate the geometry, growth, and function in vivo, but that are absent from the in vitro microenvironment.”). This process of isolation and culture to establish in vitro cell lines is routine in the art and the results thereof are well-understood.

Under certain circumstances, purification and/or isolation may result in changes significant enough to qualify as markedly different (See Section 1 .A.3 of the Subject Matter Eligibility Guidance dated 16 December 2014: "[i]n accordance with this analysis, a product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart”). In example 4.2 of the Nature Based Product Examples, the example clearly demonstrates that the purification process alters the physical structure of the antibiotic to a form which cannot be produced by the bacteria. The change in structure is due to applicant’s purification process, and objective evidence is presented elucidating that structural difference.

In the present case, applicant has not presented any evidence that the claimed product by process limitations confer characteristics significantly different than the naturally occurring cells isolated from the same tissue. Applicant’s disclosure states that “it was found that the iPS-HEP cells have ammonia–metabolizing function comparable to the metabolizing ability of the primarily culture hepatocytes (160 to 200 µg/dl/24h) depending on the culture conditions” (page 36 para 92). Clear evidence that the claimed product by process limitations produce a population of isolated cells different from cells isolated utilizing a different methodology may be sufficient to show a marked difference. However, in the absence of evidence to the contrary, the process of isolation and subsequent culture claimed by applicants does not result in markedly different characteristics from the naturally occurring, isolated cells. Consequently, claims 1, 2 and 4 recite a judicial exception because umbilical cord cells and differentiated cells are both naturally occurring, i.e., cells are a natural phenomenon.

2B) Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims only contain limitations directed to a population of cells, nothing else appears in the claims. Thus, there is no apparent difference between applicant's claimed isolated cells and naturally occurring cells.
Summary
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. §101.
Amending the claims such they are drawn to a composition comprising a hepatocyte and mesh structure adhered to a scaffold would appear to overcome the 101 rejection. The optional language with regard to a scaffold or culture vessel is not deemed remedial because it includes an option without a scaffold.





Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 13 and 14 are rejected under 35 U.S.C. 102(a1) and 102(a2) as anticipated by Kobayashi et al (US 2009/221068-from IDS filed 12/02/2019) or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi et al (US 2009/221068-from IDS filed 12/02/2019) in view of Baer (WO 2014/202199-newly cited).
Regarding claims 1-2, 4 and 13, Kobayashi describe a hepatocyte having an increased ammonia-metabolizing function that is improved by about 20-30 fold as compared to flat culture and by about 1.5 to 2.5 fold compared with Matrigel and can form a spheroid that has physiological functions similar to those of living tissue (page 6 para 76-77, Figures 4(a) and 6). The hepatocytes appear to have a mesh structure under certain magnifications and is adhered to a culture vessel (see Fig. 2(b) Magnification x 200). A potential scaffold for use with the cells has the same fiber size and pore size as those of natural intercellular matrices (deposited by the cell during growth) (page 2 para 16) and these include a fiber diameter (string width) as large as 10 to 50 µm and cell size of 5 to 20 µm and inter-fiber size (pore size) is as large as 10 to 200 µm (void size) (page 2 para 14). 
Regarding claim 14, Kobayashi teach that a scaffold for use with the hepatocyte includes hollow fibers and nonwoven fabric (page 4 para 52).
Kobayashi do not describe the ammonia-metabolizing function of the hepatocytes using the same units as claimed by Applicant nor use the same differentiation and culture method of production.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cell differs, and if so to what extent, from applicant’s cell. The prior art discloses hepatocytes which are similar to Applicant’s claimed hepatocyte for these reasons: the hepatocytes have increased ammonia-metabolizing function with a mesh structure. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the isolated and cultured hepatocyte of Kobayashi is either identical or sufficiently similar to the claimed cell that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2212(v). Clear evidence that the cell of the cited prior art does not possess a critical characteristic that is possessed by the claimed cell would advance prosecution and might permit allowance of claims to applicant’s cell. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Regarding the limitations of “wherein the mesh structure comprises string portions and voids, the string portions having a width of at least one cell of the hepatocytes, the voids having a diameter of 100 to 2000 µm”, if these features are not inherently present in the Kobayashi hepatocyte composition they would have been obvious based on the teaching of Baer. 
Baer teach a matrix for use with tissue engineering, specifically hepatocytes (page 27 lines 11-23). The mean cell size of the hepatocytes is taught to be 10 to 15 µm and the average pore size diameter (void) is preferably 200 to 300 µm (page 29 lines 1-5). The fibers (strings) of the matrix are preferably about 10 to 40 µm (page 15 lines 12-14).
Therefore one of ordinary skill in the art would have been motivated to optimize the matrix (mesh) combined with the hepatocytes of Kobayashi to include fiber diameters (string width) of about 10-15 µm and a pore diameter (void diameter) of about 300 µm because Baer indicate that these matrix features are beneficial and desirable for use with hepatocytes. One of ordinary skill in the art would have had a reasonable expectation of success because both Kobayashi and Baer are combining mesh structures with hepatocytes.
Thus, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the references, especially in the absence of evidence to the contrary.



Claim(s) 1, 2, 4, 13 and 14 are rejected under 35 U.S.C. 102(a1) and 102(a2) as anticipated by Shan et al (Nat. Chem. Biol. 2013-from IDS filed 11/27/2018) and/or Yuo et al (WO 2012/105505, using US 2019/0194607 as a translation-from IDS filed 11 /27/2018) or, in the alternative, under 35 U.S.C. 103 as obvious over Shan et al (Nat. Chem. Biol. 2013-from IDS filed 11/27/2018) and/or Yuo et al (WO 2012/105505, using US 2019/0194607 as a translation-from IDS filed 11 /27/2018) in view of Baer (WO 2014/202199-newly cited).
Regarding claims 1, 2, 4 and 13-14, Shan describe a method for inducing differentiation of undifferentiated iPS cells to liver cells by culturing in a differentiation medium in which activin A, BMP-4, bFGF, FIGF and OSM are successively added, passing through endoderm, liver precursor cell and other stages. The document also indicates that over the course of nine days from the twenty-first day after starting induction of differentiation, FH1 and FPH1 are allowed to act on the liver cells (Author manuscript, pages 6, line 23 to page 7, line 31). Hepatocytes with a mesh structure are produced (page 17 Figure 3) and include voids that are at least 100 µm (Figure 3d).
Yuo describe a method for inducing liver cells from artificial human pluripotent liver cells by culturing in an activin A-containing RPMI medium, followed by culturing in an FGF2- and BMP4-containing RPMI medium, and then culturing in an RPMI medium containing HGF, oncostatin M, and dexamethasone. The Yuo document also indicates that functional liver cells are produced in a serum-less and feeder-less environment and that IPS cells, established by introducing a reprogram factor using a Sendai virus vector, are used (paragraphs [0018], [0053]-[0063], and [0087] from WO document and page 2, para 32-33, page 5 para 99-page 6 para 115, page 9 Example 5, para 155-157 from the USPGPUB). Hepatocytes with a mesh structure (villi) are produced (Figure 14B).
Shan do not disclose details of the protocol for inducing differentiation of liver cells, including the timing for introducing the growth factors that are added to the medium used for inducing differentiation. However, the inventions disclosed in Shan and Yuo both address the problem of acquiring functional liver cells from human pluripotent stem cells and use similar technical means. Accordingly, a person skilled in the art could easily conceive of applying the protocol for inducing liver cell differentiation that is described by Yuo to the invention described in Shan to achieve artificial hepatocytes as in the current claimed invention.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cell differs, and if so to what extent, from applicant’s cell. The prior art discloses hepatocytes which are similar to Applicant’s claimed hepatocyte for these reasons: the hepatocytes have increased ammonia-metabolizing function with a mesh structure. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the isolated and cultured hepatocytes of Shan and Yuo are either identical or sufficiently similar to the claimed cell that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2212(v). Clear evidence that the cell of the cited prior art does not possess a critical characteristic that is possessed by the claimed cell would advance prosecution and might permit allowance of claims to applicant’s cell. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Regarding the limitations of “wherein the mesh structure comprises string portions and voids, the string portions having a width of at least one cell of the hepatocytes, the voids having a diameter of 100 to 2000 µm”, if these features are not inherently present in the Shan and/or Yuo hepatocyte composition they would have been obvious based on the teaching of Baer. 
Baer teach a matrix for use with tissue engineering, specifically hepatocytes (page 27 lines 11-23). The mean cell size of the hepatocytes is taught to be 10 to 15 µm and the average pore size diameter (void) is preferably 200 to 300 µm (page 29 lines 1-5). The fibers (strings) of the matrix are preferably about 10 to 40 µm (page 15 lines 12-14).
Therefore one of ordinary skill in the art would have been motivated to optimize the matrix (mesh) combined with the hepatocytes of Shan and/or Yuo to include fiber diameters (string width) of about 10-15 µm and a pore diameter (void diameter) of about 300 µm because Baer indicate that these matrix features are beneficial and desirable for use with hepatocytes. One of ordinary skill in the art would have had a reasonable expectation of success because Shan, Yuo and Baer are all combining mesh structures with hepatocytes.
Thus, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the references, especially in the absence of evidence to the contrary.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/607895 (reference application) in view of Baer (WO 2014/202199).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are drawn to an artificial liver that contains artificial hepatocytes that have an ammonia-metabolizing ability of 100 µg/dl/24h or higher and can constitute a reticular structure (mesh) and thus render obvious claims 1-2 and 4 of the current application in view of Baer.
Regarding the limitations of “wherein the mesh structure comprises string portions and voids, the string portions having a width of at least one cell of the hepatocytes, the voids having a diameter of 100 to 2000 µm”, if these features are not inherently present in the Shan and/or Yuo hepatocyte composition they would have been obvious based on the teaching of Baer. 
Baer teach a matrix for use with tissue engineering, specifically hepatocytes (page 27 lines 11-23). The mean cell size of the hepatocytes is taught to be 10 to 15 µm and the average pore size diameter (void) is preferably 200 to 300 µm (page 29 lines 1-5). The fibers (strings) of the matrix are preferably about 10 to 40 µm (page 15 lines 12-14).
Therefore one of ordinary skill in the art would have been motivated to optimize the matrix (mesh) combined with the hepatocytes of the reference application to include fiber diameters (string width) of about 10-15 µm and a pore diameter (void diameter) of about 300 µm because Baer indicate that these matrix features are beneficial and desirable for use with hepatocytes. One of ordinary skill in the art would have had a reasonable expectation of success because the reference application and Baer are both combining mesh structures with hepatocytes.
Product by process limitation such as the origin of the hepatocyte cells and how it is cultured are not given patentable weight unless they are shown to affect the structure of the hepatocyte.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive.
Applicant argues that their amendment to the claims including adherence to a scaffold is sufficient to overcome the rejection under 35 USC 101 as naturally occurring hepatocytes do not have these claimed structures.
This is not found persuasive because the inclusion of a scaffold is recited in the alternative to a culture flask and thus the scaffold is recited as optional. 
As suggested previously, if the claim was amended to be drawn to a composition comprising a hepatocyte and mesh structure adhered to a scaffold this would appear to overcome the 101 rejection. The recitation of a biocompatible three-dimensional scaffold in combination with the cells is not required for growing or using the cells, because the cells can be grown or used in other containers, and is not recited at a high level of generality. The addition of the hepatocytes to the scaffold confines the claim to a particular useful application of the scaffold (repair of liver tissue), because the hepatocytes are not routinely required for all practical uses of the scaffold. Further, the combination of these elements does more than generally link these two judicial exceptions together as this combination improves the technology of regenerative medicine, by facilitating faster tissue regeneration than when hepatocytes are implanted by themselves (see Example 9 of Nature-based Products Subject matter eligibility Guidance December 16, 2014 through December 15, 2016).
Applicant argues that because Kobayashi includes the use of PuraMatrix which is a synthetic matrix scaffold having a fibrous structure that it does not teach the claimed invention. Applicant points to paragraphs 13 and 91 and Figure 4 of their Specification with regard to the formation of the mesh structure of their invention and the shape of the voids.
This is not found persuasive. The claims do not exclude the addition of a synthetic matrix in the composition. While the claims require that the hepatocytes are on the mesh structure where the mesh structure has the dimensions of string width and void diameter, these limitations are found in Kobayashi as described above and rendered obvious by Baer as well.
Applicant argues that Kobayashi does not show string portions having the claimed width or voids having the claimed diameter. 
This is not found persuasive. Kobayashi teach including a scaffold for use with the cells that has the same fiber size and pore size as those of natural intercellular matrices (deposited by the cell during growth) (page 2 para 16) and these include a fiber diameter (string width) as large as 10 to 50 µm and cell size of 5 to 20 µm and inter-fiber size (pore size) is as large as 10 to 200 µm (void size) (page 2 para 14). In addition, the Baer reference now cited above also renders obvious the mesh features recited in the claims.
Applicant argues that it is unclear that the hepatocyte composition of Shan meets the characteristics of the claimed mesh structure. Applicant asserts that Shan fails to show that the hepatocytes form string portions having a width and void dimension as claimed. Applicant asserts that Figure 3c has a scale bar that is 100 µm  and fails to disclose any voids that have diameters of 100 to 2000 µm.
This is not found persuasive. Shan’s figure 3d includes voids that appear to be at least 100 µm. While the width of the string portions is not clear from the figures, Shan is also rendered obvious by the teach of Baer as described above.
Applicant argues that Yuo fails to show the dimensions of the string portions and the void diameters as claimed. Applicant argues that a prima facie case of obviousness cannot be established based on Shan and Yuo.
This is not found persuasive. The inventions disclosed in Shan and Yuo both address the problem of acquiring functional liver cells from human pluripotent stem cells and use similar technical means. Accordingly, a person skilled in the art could easily conceive of applying the protocol for inducing liver cell differentiation that is described by Yuo to the invention described in Shan to achieve artificial hepatocytes as in the current claimed invention. In addition, the teaching of Baer is now included to add additional evidence of obviousness as well.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632